Citation Nr: 1046320	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  02-20 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for tinea versicolor/atopic 
dermatitis. 

2.  Entitlement to service connection for a sternum disability.   

3.  Entitlement to an initial rating in excess of 40 percent for 
degenerative joint disease of the lumbosacral spine. 

4.  Entitlement to an initial rating in excess of 10 percent for 
degenerative disc disease of the cervical spine. 

5.  Entitlement to an initial compensable rating for arthritis of 
the right great toe. 

6.  Entitlement to an initial compensable rating for arthritis of 
the left great toe. 

7.  Entitlement to an initial compensable rating for lattice 
degeneration of both eyes. 

8.  Entitlement to an initial compensable rating for 
onychomycosis. 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran had active service from June 1976 to March 1979 and 
from February 1980 to March 2002.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  
During the pendency of the Veteran's appeal, his claims folder 
was transferred to the RO in Montgomery, Alabama.

The Veteran originally perfected an appeal for service connection 
for tendonitis of the right shoulder in November 2002.  Service 
connection for this disability was awarded in January 2010.  
Notice of the rating action was provided in March 2010.  The 
Veteran has not expressed disagreement with any element of the 
rating action involved with this issue.  Therefore, absent 
evidence to the contrary, the grant of service connection in 
January 2010 constitutes a complete grant of benefits sought on 
appeal in regard to tendonitis of the right shoulder.


FINDINGS OF FACT

1.  The Veteran does not have a current disability of tinea 
versicolor or atopic dermatitis that is related to his military 
service.

2.  The Veteran does not have a sternum disability that is 
related to his military service.   

3.  Prior to March 24, 2010, degenerative arthritis of the 
lumbosacral spine manifests by pronounced intervertebral disc 
syndrome.  

4.  From March 24, 2010, degenerative arthritis of the 
lumbosacral spine manifested with painful motion with flexion to 
70 degrees and without any objective neurologic impairment. 

5.  Degenerative disc disease of the cervical spine manifests 
with no more than mild limitation of motion, flexion to no less 
than 45 degrees, subjective complaints of pain and stiffness, and 
without objective evidence of radiculopathy. 
 
6.  The Veteran's right great toe disability is manifested by 
right first metatarsal pain and hallux valgus.

7.  The Veteran's left great toe disability is manifested by left 
first metatarsal pain and hallux valgus.

8.  The Veteran's lattice degeneration of both eyes is manifested 
by subjective complaints of blurriness, itching, and burning; but 
without any objective degradation of visual acuity or visual 
field impairment.

9.  The Veteran's onychomycosis affects less than 5 percent of 
the Veteran's total non-exposed body area and causes no 
functional limitation. 


CONCLUSIONS OF LAW

1.  Service connection for tinea versicolor/atopic dermatitis is 
not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2010). 

2.  Service connection for degenerative changes of the sternum 
and sternoclavicular joints is not warranted.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010). 

3.  For the entire period covered by this claim that is prior to 
March 24, 2010, the criteria for an initial 60 percent disability 
evaluation for the Veteran's lumbar spine degenerative arthritis 
are met; from March 24, 2010, an initial rating in excess of 40 
percent is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, DC 5293 (2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.10, 4.40, 4.45 (2010).  

4.  The criteria for an initial rating in excess of 10 percent 
for degenerative disc disease of the cervical spine are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§ §§ 3.102, 3.159, 3.321, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5290, 5293 (2002) and Diagnostic Codes 5235, 5243 (2010).

5.  The criteria for an initial 10 percent disability evaluation 
for arthritis of the right great toe have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § §§ 3.102, 
3.159, 3.321, 4.10, 4.40, 4.45, 4.71a, DC 5280 (2010).  

6.  The criteria for an initial 10 percent disability evaluation 
for arthritis of the left great toe have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § §§ 3.102, 
3.156, 3.159, 3.321, 3.326(a), 4.10, 4.40, 4.45, 4.71a, DC 5280 
(2010).  

7.  The criteria for an initial compensable rating for lattice 
degeneration of both eyes have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § §§ 3.102, 
3.156, 3.159, 3.321, 4.10, 4.79, DC 6011.   

8.  The criteria for an initial compensable rating for 
onychomycosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. § §§ 3.102, 3.156, 3.159, 3.321, 
4.10, 4.40, 4.45, 4.118, Diagnostic Codes 7813, 7806 (2010). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  VA must 
provide such notice to a claimant prior to an initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (AOJ).  See Pelegrini v. Principi, 18 Vet. App. 112, 
119-120 (2004).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. 3.159 was amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The Court of Appeals for Veterans Claims (Court) has also held 
that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

As it relates to the claims for service connection, VA provided 
VCAA-required notice, in correspondence sent to the Veteran in 
August 2003.  This letter notified the Veteran of the evidence 
required to substantiate his claims; of VA's responsibilities in 
obtaining information to assist him in completing his service 
connection claims; and identified his duties in obtaining 
information and evidence to substantiate his claims.  Letters 
sent to the Veteran in March 2006 and August 2007 provided notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the claimed disabilities under 
consideration, pursuant to the holding in the Dingess decision.  
To the extent that the initial VCAA notice letter was issued 
after the rating decision, the Board notes that the claim was 
thereafter readjudicated by way of supplemental statements of the 
case (SSOC) issued in May 2006 and May 2010.

As it relates to the spine, eye, toe, and skin disabilities, the 
appeals arise from the Veteran's disagreement with the initial 
evaluations assigned with the grants of service connection.  
Courts have held that where the underlying claim for service 
connection has been granted and there is disagreement as to 
downstream questions, the claim has been substantiated and there 
is no need to provide additional VCAA notice or prejudice from 
absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In 
consideration of Hartman and Dunlap, further VCAA notice is not 
required.

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his service 
connection and increased rating claims.  38 U.S.C.A. § 5103A 
(West 2002).  The information and evidence associated with the 
claims file consists of the Veteran's service records and VA and 
private medical treatment records.  The Veteran was also afforded 
VA examinations in connection with his claims.

This appeal was previously before the Board at which time it was 
noted that the Veteran's claim came about as part of the Benefits 
Delivery at Discharge (BDD) program.  The original claim and VA 
examination reports from examinations conducted in November 2001 
were missing.  The Board also noted that complete 
copies/originals of the Veteran's service treatment records for 
both periods of service were not associated with the claims 
folder.  

The Board remanded the claim in August 2007 with instructions for 
the Agency of Original Jurisdiction (AOJ) to obtain any 
additional service treatment records; medical records from the VA 
Medical Center (VAMC) in Birmingham, dated from 2005 to the 
present; and copies of two VA examinations performed in November 
2001 at the Birmingham VAMC.  The RO was also instructed to 
provide the Veteran with additional VA examinations for his 
disabilities.  

The AOJ contacted the Veteran in August 2007 and asked him to 
submit any additional evidence to substantiate his appeal.  He 
did not submit any additional evidence.  In August 2007, the AOJ 
contacted the Birmingham VAMC for the 2001 examination reports.  
A negative response was received in September 2007.  VA 
outpatient treatment records dated from 2005 through 2009 were 
received from the Birmingham VAMC and are associated with the 
claims file.  

In July 2008, the AOJ contacted the National Personnel Records 
Center (NPRC) for additional service records.  A negative 
response was received in December 2008.  The AOJ contacted the 
Records Management Center (RMC) for service records in December 
2008.  Additional requests were made in August 2009 and September 
2009.  A negative response was finally received in September 
2009.  A formal finding of the unavailability of the service 
records was issued in November 2009.  The Veteran was notified of 
the unavailability of his service records in a rating decision 
subsequently issued in April 2010 and an SSOC issued in May 2010.

The Veteran was afforded additional VA examinations in March 
2010.  Each disability was evaluated in conjunction with the 
Veteran's prior history and the examination reports described the 
conditions in sufficient detail so that the Board's evaluation of 
the disabilities will be fully informed.  See Stefl v. Nicholson, 
21 Vet. App. 120, 124 (2007).  The AOJ has complied with the 
Board's remand directives to the extent possible.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2010).  Any duty imposed on the VA, including 
the duty to assist and to provide notification, has been met as 
set forth above.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Consequently, the Board now turns to the merits of the Veteran's 
claim.  




Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2010).  Service connection may be granted 
for any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  

Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; (2) 
evidence of post-service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

The Veteran contends that he has tinea versicolor/atopic 
dermatitis and a sternum disability that are related to his 
military service.  The Veteran reports that he was treated for 
tinea versicolor/atopic dermatitis involving the face and chest 
during active service.  The Veteran further reports that he has 
used a medicated cream for his skin disorder since separating 
from service, but the condition continues to manifest with 
symptoms of itching, dryness, and cracking involving his skin.  A 
June 2007 Brief submitted by the Veteran's representative 
indicates that the outbreaks on the Veteran's chest occur most 
often in the summer months.  Regarding the claimed sternum 
disability, the Veteran reports that the degenerative changes of 
his sternum and sternoclavicular joints are related to an injury 
that occurred in 1982.  

Service treatment records show the Veteran was treated for tinea 
versicolor on his face and back in August 1988.  He was later 
treated in September 1995 for another episode of tinea 
versicolor, which reportedly had been present for 6 months.  The 
Veteran was treated for atopic dermatitis in October 2001; 
however, the locale was not identified.  Service treatment 
records also show the Veteran suffered a left acromioclavicular 
(AC) joint sprain in June 1982 while playing football.  He is 
noted to have suffered repeated strains of his left shoulder.  
There is no evidence of a sternum injury or disorder.  The 
examinations conducted in 2001 as part of the Benefits Delivery 
at Discharge program are not of record.   

Post-service VA and private treatment records show no complaints 
or treatment of a skin disorder involving the face, chest or 
back, and no such skin condition is listed among the Veteran's 
active problems.  Dermatology consultations performed on multiple 
occasions and at various times throughout the year (including 
spring and summer months) show the Veteran denied having any 
dermatological complaints, except with regards to the feet and 
toenails.  

The Veteran was afforded a VA skin examination in January 2005.  
He reported that he had been treated in service for an itchy rash 
on his chest which started around 1994, and had occurred 
intermittently since then.  He stated that the last outbreak of 
the rash was in 2002 and he had successfully treated it at that 
time with an unknown cream.  Upon examination, the examiner noted 
that the Veteran's chest was clear.  Thus, no diagnosis was 
provided.  

The Veteran was also afforded a VA orthopedic examination in 
January 2005.  He was unable to recall any problems with his 
sternum or sternoclavicular joints.  Following the clinical 
examination and X-rays, the examiner provided a diagnosis of 
right and left shoulder osteoarthritis with enthesophytes (i.e. 
bone spurs) contributing to mild impairment.  Degenerative 
changes of the sternum or sternoclavicular joints were not 
identified on clinical observation or upon X-ray.  At another VA 
orthopedic examination held in January 2007, left shoulder 
osteoarthritis was diagnosed.  Degenerative changes of the 
sternum or sternoclavicular joints were not noted.  At the most 
recent VA orthopedic examination in December 2009, a VA examiner 
diagnosed mild degenerative arthrosis, right shoulder.  X-rays 
showed mild degenerative changes at the AC joint, with no other 
acute fractures or dislocation noted.  

Based on the current evidentiary record, the Board finds that 
service connection for the claimed disabilities is not warranted.  
In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence of 
such claimed disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  In this case, the current medical evidence of 
record has not identified tinea versicolor, atopic dermatitis, or 
any other type of identifiable skin malady involving the 
Veteran's face, chest or back at any time during the pendency of 
the appeal.  There also is no evidence of a current sternum 
disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321-323 
(2007).   

The Veteran has reported symptoms of itching, dryness, and 
cracking involving the skin on his chest, particularly during the 
summer months.  He also reports chronic sternum pain and 
discomfort.  The Board notes that lay evidence, in the form of 
statements or testimony of the Veteran, is competent to establish 
evidence of symptomatology where symptoms are capable of lay 
observation.  As directed by the Court's decisions in Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir 2007), Charles v. Principi, 16 
Vet. App. 370, 374 (2002), and Layno v. Brown, 6 Vet. App. 465, 
469 (1994), the Veteran is competent to report his difficulties 
with his skin and discomfort in his sternum area, in service and 
after service.   

In some cases, under 38 U.S.C.A. § 1154(a) (West 2002), lay 
evidence can be sufficient to establish diagnosis of a condition.  
See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In 
particular, the Federal Circuit stated that: 

We have consistently held that "[l]ay evidence 
can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson, 
581 F.3d. at 1316 (citing Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir 2007). 

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In this case, however, the Board finds that the claimed disorders 
are of such a nature that they require a medical diagnosis.  In 
other words, the Veteran is not competent to diagnose 
disabilities such as tinea versicolor, atopic dermatitis, or 
degenerative changes or other disability of the sternum or 
sternoclavicular joints.  Moreover, even if he was competent, and 
the Board found his statements credible and probative, they would 
be outweighed by the more probative VA examiners who have 
considered the Veteran's statements and conducted clinical 
examinations.  The respective VA examiners did not find current 
disabilities of tinea versicolor, atopic dermatitis (or other 
skin malady of the face, chest, and back); or a sternum disorder.  
Their clinical findings (or lack thereof), which are based upon a 
review of the records and clinical examinations, outweigh the 
Veteran's assertions that the claimed disabilities currently 
exist.  In addition, although there is other medical evidence of 
record, there is no showing of a chronic skin disorder of the 
face, chest or back or a sternum disorder during the pendency of 
the Veteran's claim.  

Without any current clinical evidence confirming the presence of 
such disorders, the Board concludes that service connection must 
be denied.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) 
(current disability is a prerequisite to an award of service 
connection).  Although skin conditions were noted in service, the 
conditions were not shown to be chronic in service, and although 
the Veteran reports continuity of symptomatology, the medical 
evidence of record does not show that he has a current chronic 
disability, therefore, service connection is not warranted.  The 
Veteran also reports that he sustained an injury in service and 
has experienced sternum symptoms since that time, however, the 
more probative medical evidence of record does not show the 
Veteran has a disability of the sternum.  The Board has 
considered the applicability of the benefit of the doubt 
doctrine; however, the preponderance of the evidence is against 
the claims and that doctrine is thus, inapplicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 55- 57 
(1990).
 
Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating is to be assigned.  
38 C.F.R. § 4.7.  The veteran's entire history is reviewed when 
making disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the veteran.  38 C.F.R. § 4.3.  

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arose from the initially 
assigned rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Also, staged ratings are 
appropriate in any increased-rating claim in which distinct time 
periods with different ratable symptoms can be identified.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

In determining the degree of limitation of motion, consideration 
is given to each of the following: the provisions of 38 C.F.R. § 
4.40 concerning lack of normal endurance, functional loss due to 
pain, and pain on use and during flare-ups; the provisions of 38 
C.F.R. § 4.45 concerning weakened movement, excess fatigability, 
and incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

During the pendency of this appeal, the criteria for evaluation 
of skin disabilities and the spine were changed.  The Court has 
clarified that "where the law or regulation changes after a 
claim has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant should ... apply unless Congress provided 
otherwise or permitted the Secretary ... to do otherwise and the 
Secretary did so."  Cohen v. Brown, 10 Vet. App. 128, 139 (1997) 
citing Fugere v. Derwinski, 1 Vet. App. 103, 109 (1990).  In a 
precedent opinion dated April 10, 2000, the General Counsel of 
the VA concluded that when a provision of the rating schedule is 
amended while a claim for an increased evaluation under that 
provision is pending, the Board should first determine whether 
the amended regulation is more favorable to the veteran.  If so, 
the retroactive application of the amended regulation is governed 
by 38 U.S.C.A. § 5110(g) (West 2002) which provides that the VA 
may award an increased evaluation based on a change in the 
regulation retroactive to, but no earlier than, the effective 
date of the amended regulation.  In such situations, the Board 
should apply the prior version of the regulation for the period 
prior to the amendment and utilize the amended regulation for the 
period on and after the effective date.  VAOPGPREC 3-2000 (Apr. 
10, 2000).  

The RO has evaluated the Veteran's spine and skin disabilities 
under the applicable revisions, as well as the prior regulations.  
The October 2002 SOC and May 2010 SSOC addressed the different 
changes in the regulations.  As such, there is no prejudice to 
the Veteran in the Board reviewing this claim under the various 
regulations in effect throughout the pendency of the appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Evaluations shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  

Arthritis

Traumatic arthritis, under Diagnostic Code 5010 is to be rated on 
limitation of motion of the affected parts, as arthritis 
degenerative.  Diagnostic Code 5003, degenerative arthritis, 
requires rating according to the limitation of motion of the 
affected joints, if such would result in a compensable disability 
rating.  38 C.F.R. § 4.71a, DC 5003.  When the limitation of 
motion of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 percent is 
assigned for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, a 10 percent rating is assigned for 
arthritis with x-ray involvement of 2 or more major joints or 2 
or more minor joint groups.  A 20 percent rating is assigned for 
arthritis with x-ray evidence of involvement of 2 or more major 
joints or 2 or more major joint groups, with occasional 
incapacitating exacerbations.  Id.  The regulations pertaining to 
arthritis have not been amended.  

The Spine

The regulations for rating disabilities of the spine were twice 
revised during the pendency of this appeal, effective September 
23, 2002, for intervertebral disc syndrome and September 26, 
2003, for diseases and injuries of the spine. See 67 Fed. Reg. 
54345 (Aug 22, 2002); 68 Fed. Reg. 51454 (Aug. 27, 2003).

Under the criteria in effect prior to September 26, 2003, DC 5285 
provided for a 60 percent evaluation with residuals of a 
fractured vertebra if there was abnormal mobility requiring a 
neck brace (jury mast) but no spinal cord involvement.  A 100 
percent evaluation for residuals of fracture of a vertebra was 
warranted if there was spinal cord involvement and the injured 
individual was bedridden or required long leg braces.  38 C.F.R. 
§ 4.71a, DC 5285 (as in effect prior to September 26, 2003).  

A 60 percent maximum evaluation was warranted for complete bony 
fixation (ankylosis) of the spine at a favorable angle and a 100 
percent evaluation was given for ankylosis of the spine at an 
unfavorable angle with marked deformity and involvement of major 
joints (Marie-Strumpell type) or without other joint involvement 
(Bechterew type).  38 C.F.R. § 4.71a, DC 5286 (as in effect prior 
to September 26, 2003).  

Under DC 5289, a 50 percent evaluation was warranted for 
unfavorable ankylosis of the lumbar spine.  38 C.F.R. § 4.71a, DC 
5289 (as in effect prior to September 26, 2003).

Under DC 5290, limitation of motion of the cervical spine 
warranted a 10 percent rating if slight, a 20 percent rating if 
moderate, and a 30 percent rating if severe.  38 C.F.R. § 4.71a, 
DC 5290 (as in effect prior to September 26, 2003).  

The rating schedule also provided for a maximum 40 percent rating 
for severe limitation of motion of the lumbar spine.  38 C.F.R. § 
4.71a, DC 5292 (as in effect prior to September 26, 2003).  

A 40 percent maximum rating was also warranted for severe 
lumbosacral strain with evidence of listing of the whole spine, 
positive Goldthwaite's sign, marked limitation of forward bending 
in standing position, or loss of lateral motion with osteo- 
arthritic changes.  38 C.F.R. § 4.71a, DC 5295 (effective prior 
to September 26, 2003).  

On and before September 22, 2002, the rating schedule directed 
that a 10 percent disability evaluation was warranted for mild 
intervertebral disc disease.  A 30 percent evaluation required 
moderate intervertebral disc disease with recurring attacks.  A 
40 percent evaluation required severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.  A 60 
percent evaluation required pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain, demonstrable muscle 
spasms, and absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc) and little 
intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (2002).  

In a precedent opinion dated December 12, 1997, the Acting 
General Counsel of the VA held that the criteria under Diagnostic 
Code 5293, which pertains to intervertebral disc syndrome, 
"involves loss of range of motion because the nerve defects and 
resulting pain associated with injury to the sciatic nerve may 
cause limitation of motion of the cervical, thoracic, or lumbar 
vertebrae."  The Acting General Counsel clarified that a veteran 
cannot be evaluated under both DC 5293 for intervertebral disc 
syndrome based in part upon limitation of motion and DC 5292 
(limitation of motion of the lumbar spine) due to the provisions 
of 38 C.F.R. § 4.14 prohibiting the evaluation of "an identical 
manifestation under two different diagnoses."  VAOPGPREC 36-97 
(Dec. 12, 1997).  

On September 23, 2002, the Secretary of the VA amended the 
portions of the Schedule for Rating Disabilities applicable to 
lumbosacral spine intervertebral disc syndrome (degenerative disc 
disease).  Under the amended rating schedule, intervertebral disc 
syndrome (preoperatively or postoperatively) was to be evaluated 
either on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 (2002) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other disabilities, 
whichever method results in the higher evaluation.  

A 10 percent rating was warranted under DC 5293 for 
intervertebral disc syndrome with incapacitating episodes having 
a total duration of at least one week but less than two weeks 
during the past 12 months.  Id.  A 20 percent rating was 
warranted for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least two weeks but less 
than four weeks during the past 12 months; and a 40 percent 
rating was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least four 
weeks but less than six weeks during the past 12 months.  Id.  
The highest rating of 60 percent was warranted for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  Id. 

For purposes of evaluation under the provisions of DC 5293 in 
effect from September 23, 2002, through September 25, 2003, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  

"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  38 CFR 4.71a, DC 5293, Note (1).  

When evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  38 CFR 4.71a, 
DC 5293, Note (2).  Evaluate neurologic disabilities separately 
using evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  Id.  

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal segment 
are clearly distinct, rate each segment on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher rating for that 
segment.  38 C.F.R. § 4.71a, Note (3). 

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. § 4.6 (2010).

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic codes 
were reclassified.  The rating criteria for intervertebral disc 
syndrome remained the same but a notation was added indicating 
that the disorder could be evaluated under either the General 
Rating Formula for Diseases and Injuries of the Spine or under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever results in the higher 
evaluation when all disabilities are combined.  See 68 Fed. Reg. 
51454 (Aug. 27, 2003); 38 C.F.R. § 4.71a, DC 5243 (effective from 
September 26, 2003). 

Under the General Rating Formula for Diseases and Injuries of the 
Spine, a 10 percent rating is warranted for forward flexion of 
the cervical spine greater than 30 degrees but not greater than 
40 degrees, or a combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not resulting in 
abnormal gait or contour; or vertebral body fracture with loss of 
50 percent or more of the height.  A 20 percent rating is 
warranted for forward flexion of the cervical spine greater than 
15 degrees but not greater than 30 degrees; or the combined range 
of motion of the cervical spine not greater than 170 degrees; or 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal contour such as scoliosis.  

A 30 percent rating is warranted for forward flexion of the 
cervical spine of 15 degrees or less or for favorable ankylosis 
of the entire cervical spine.  A 40 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine of 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 
100 percent evaluation is warranted for unfavorable ankylosis of 
the entire spine. Id.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5242 (effective September 26, 2003).  

For VA compensation purposes, fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  38 C.F.R. § 4.71a.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, and 
left and right lateral rotation are 0 to 30 degrees.  Normal 
ranges of motion for the cervical spine are 45 degrees forward 
flexion, extension, and lateral flexion, and 80 degrees rotation.  
The normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, and 
left and right rotation.  The normal ranges of motion for each 
component of spinal motion provided are the maximum that can be 
used for calculation of the combined range of motion.  See 38 
C.F.R. § 4.71a, DC 5241, Note (2).  38 C.F.R. § 4.71a, Plate V 
(2010).  

Any associated objective neurologic abnormalities are evaluated 
separately under the appropriate diagnostic code.  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of the 
Spine, Note 1. 

The Peripheral Nerves

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2010).  
Under 38 C.F.R. § 4.124a, disability from neurological disorders 
is rated from 10 to 100 percent in proportion to the impairment 
of motor, sensory, or mental function.  With partial loss of use 
of one or more extremities from neurological lesions, rating is 
to be by comparison with mild, moderate, severe, or complete 
paralysis of the peripheral nerves.  The term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type of picture for complete 
paralysis given with each nerve, whether due to varied level of 
the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for 
the mild, or at most, the moderate degree.  In rating peripheral 
nerve disability, neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury of 
the nerve involved, with a maximum equal to severe, incomplete 
paralysis.  The maximum rating to be assigned for neuritis not 
characterized by organic changes referred to in this section will 
be that for moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123 (2010).  

The provisions of 38 C.F.R. § 4.124a, DC 8510 apply to the 
evaluation of the upper radicular (fifth and sixth cervicals) 
group, and therefore neuritis and neuralgia of that nerve.  Under 
that diagnostic code, complete paralysis of the nerve is defined 
as where all shoulder and elbow movements are lost or severely 
affected, and hand and wrist movements are not affected.  
Complete paralysis of the nerve warrants a 70 percent rating 
where involving a major extremity, and a 60 percent rating for a 
minor extremity.  Severe incomplete paralysis warrants a 50 
percent rating for a major extremity, and 40 percent rating for a 
minor extremity.  Moderate incomplete paralysis corresponds to a 
40 percent rating for a major extremity, and 30 percent rating 
for a minor extremity.  Mild incomplete paralysis warrants a 20 
percent rating in either extremity.  

Diagnostic Code 8520 provides the rating criteria for paralysis 
of the sciatic nerve, and therefore neuritis and neuralgia of 
that nerve.  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the knee, 
and flexion of the knee weakened or (very rarely) lost.  
Disability ratings of 10 percent, 20 percent and 40 percent are 
assignable for incomplete paralysis which is mild, moderate or 
moderately severe in degree, respectively.  A 60 percent rating 
is warranted for severe incomplete paralysis with marked muscle 
atrophy.  See 38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 
refers to neuritis of the sciatic nerve, and DC 8720 refers to 
neuralgia of the sciatic nerve.

The Foot

Under 38 C.F.R. § 4.71a, DC 5280, a 10 percent evaluation for 
hallux valgus, unilateral, requires that the foot have a 
resection of the metatarsal head or be found to be severe, with 
symptomatology equivalent to amputation of the great toe.  This 
is the maximum possible for assignment under this Code.  

Under 38 C.F.R. § 4.71a, DC 5284, used in rating other foot 
injuries, a 10 percent rating is warranted for a moderate foot 
injury.  A 20 percent rating is warranted for a moderately severe 
foot injury.  A 30 percent rating is warranted for a severe foot 
injury.  



The Eye

Under 38 C.F.R. § 4.84a, DC 6011, localized scars, atrophy, or 
irregularities of the retina, centrally located, with irregular, 
duplicated, or enlarged image, unilaterally or bilaterally 
warrant a 10 percent rating.  38 C.F.R. § 4.84a, DC 6011.  In the 
alternative, retinal scars, atrophy, or irregularities are to be 
rated based on visual impairment if this would result in a higher 
evaluation.  Id.

The severity of visual acuity loss is determined by applying the 
criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, 
impairment of central visual acuity is evaluated from 
noncompensable to 100 percent based on the degree of the 
resulting impairment of visual acuity.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6061 to 6079 (2010).  A disability rating for 
visual impairment is based on the best distant vision obtainable 
after the best correction by glasses.  38 C.F.R. § 4.75 (2010).  
A noncompensable disability rating is warranted for impairment of 
central visual acuity when vision in both eyes is correctable to 
20/40.  38 C.F.R. § 4.79, Diagnostic Codes 6061-6066 (2010).

Impairment of visual fields is rated under DC 6080, under which 
unilateral concentric contraction of the visual field to 60 
degrees warrants a 10 percent rating.  Bilateral concentric 
contraction of the visual field to 60 degrees warrants a 20 
percent rating.  38 C.F.R. § 4.79.

During the course of the appeal, the schedule for rating 
disabilities of the eye was amended effective December 10, 2008.  
Such amendments are only applicable to claims filed on or after 
December 10, 2008.  See 73 Fed. Reg. 66543 (November 10, 2008); 
See 38 C.F.R. § 4.75-4.84(a) (2010).  The Veteran's claim for 
benefits was filed prior to October 23, 2008 and he has not 
requested consideration under the new regulations.  Thus, the 
Board will not consider the revised criteria.

The Skin

The regulations for rating skin disabilities were revised during 
the pendency of this appeal, effective August 30, 2002.  See 67 
Fed. Reg. 49590 (July 31, 2002).

According to the regulations, the previous and current versions 
of DC 7813 states that dermatophytosis is to be rated as 
disfigurement of the head, neck, or face (DC 7800), scars 
(Diagnostic Codes 7801-7805), or dermatitis (DC 7806), depending 
on the predominant disability.  As the Veteran's predominant 
disability manifests itself by skin irritation, the disorder is 
evaluated under 38 C.F.R. § 4.118, DC 7806.

Prior to August 30, 2002, under 38 C.F.R. § 4.118, DC 7806, a 
noncompensable evaluation for eczema with slight, if any, 
exfoliation, exudation or itching, if on a non-exposed surface or 
small area.  A 10 percent rating was warranted for eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent was warranted for 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent rating was warranted with ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  Id.

Effective August 30, 2002, under the provisions of DC 7806, a 
noncompensable disability rating is warranted for dermatitis or 
eczema involving less than 5 percent of the entire body, or less 
than 5 percent of exposed areas affected and requiring no more 
than topical therapy during the past 12 - month period.  38 
C.F.R. § 4.118, DC 7806 (effective August 30, 2002).  A 10 
percent disability evaluation is warranted where at least 5, but 
less than 20 percent of the entire body is affected, or for at 
least 5 but less than 20 percent of the exposed affected areas, 
or where intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required for a total duration of 
less than six weeks during the prior 12 month period.  Id.  

A 30 percent disability rating is warranted for dermatitis or 
eczema over 20 to 40 percent of the body or 20 to 40 percent of 
the exposed areas affected, or where systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required for 
a total duration of six weeks or more, but not constantly during 
the prior 12 month period.  Id.  The highest disability rating of 
60 percent is warranted where more than 40 percent of the entire 
body or more than 40 percent of exposed areas is affected, or; 
where constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
during the past 12 month.  Id.  The disability can also be rated 
as disfigurement of the head, face, or neck (DC 7800) or scars 
(Diagnostic Codes 7801-7805) depending upon the predominant 
disability.

The Board observes that changes were made to the rating criteria 
for the skin effective October 23, 2008.  The amendment applies 
to all applications for benefits received by VA on or after 
October 23, 2008.  See 73 Fed. Reg. 54708- 54710 (Sept. 23, 
2008); see also 38 C.F.R. § 4.118 (2010).  The Veteran's claim 
for benefits was filed prior to October 23, 2008 and he has not 
requested consideration under the new regulations.  Thus, the 
Board will not consider the revised criteria.

Analysis

Lumbar and Cervical Spine

The Veteran contends an initial evaluation in excess of 40 
percent is warranted for his lumbar spine degenerative disc 
disease.  He also contends that an initial evaluation in excess 
of 10 percent is warranted for his cervical spine degenerative 
disc disease.  In statements submitted in support of his claim, 
the Veteran has reported severe pain, stiffness, and limited 
motion in his lumbar and cervical spine.  He further contends 
that these disabilities have interfered with his activities of 
daily living and employment.

Service treatment records show the Veteran had a long-standing 
complaint of chronic low back pain that originally manifested 
without trauma several days after washing his car.  His back pain 
later developed to include radiation to the right leg.  Service 
records also reflect complaints of neck pain beginning in 
February 2000, also with no reported trauma.

VA treatment records dated since October 2002 show complaints of 
chronic low back pain, primarily on the right, and neck pain.  On 
physical examination in October 2002, the Veteran had normal 
strength, and normal neurological examination of the head, ears, 
eyes, nose, throat (HEENT) areas, shoulders and arms.  

Records from the Fox Army Medical Center dated in July 2002 show 
the Veteran was treated for a complaint of low back pain that 
radiated down his right leg, and right shoulder pain.  He also 
complained of pain in the neck and trapezius muscle with weakness 
and tingling radiating into his right arm.  The pain was 
intermittent and sharp.  On physical examination, there was a 
positive Spurling's compression test that reproduced pain 
radiating into his right arm.  Strength was 5/5 in the bilateral 
upper extremities.  In the lumbar spine, flexion was to 30 
degrees, extension was to 15 degrees, and lateral flexion was to 
10 degrees.  Straight leg raise was positive in the right lower 
extremity.  There were 0 to 2 deep tendon reflexes throughout the 
bilateral lower extremities.  Sensation was intact bilaterally.  
The clinical assessments were lumbar disc disease with right leg 
radiculopathy and suspect cervical disc disease with a C5-C6 
impingement causing right upper extremity radiculopathy.  

X-rays of the lumbar spine in July 2002 showed mild hypertrophic 
degenerative changes at L4-L5 with slight disc space narrowing 
between L5-S1.  Cervical spine X-rays in July 2002 showed 
moderate hypertrophic degenerative arthritis from C4-C7; moderate 
disc space narrowing between C5-C6; and right-sided cervical tilt 
likely representing muscle spasm.  An MRI performed in August 
2002 showed no evidence of any herniated or bulging discs in the 
cervical spine, although some end plate spurring and spinal 
stenosis was seen.  In the lumbar spine, there was a broad-based 
disc bulge at L3-L4.  Spinal stenosis was also noted.  

Additional Fox Army Medical Center clinic notes dated in April 
2004 show the Veteran had a normal gait and posture, but he moved 
slowly.  The examining physician stated that it appeared the 
Veteran slightly favored his back due to back pain.  A physical 
examination showed that he was unable to bend and touch his toes.  
He also had decreased flexibility and use of his lower back due 
to the chronicity of pain.

At a VA neurology examination in January 2005, the Veteran 
reported chronic low back pain primarily on the right, with 
radiation of pain to his right lower calf, which had been treated 
with physical therapy and a TENS unit.  The Veteran reported 
sitting or standing for any prolonged time caused increased pain.  
On examination, straight leg raise was positive bilaterally, but 
worse on the right.  There was a normal range of motion, and 
normal bulk and tone.  Strength was 5/5 in all extremities.  The 
sensory examination was also entirely normal, with pinprick, 
light touch, vibration and propioception intact throughout.  Deep 
tendon reflexes were 1+ at the bilateral upper extremities, 1+ at 
the bilateral knees, and 0 at the ankles, bilaterally.  The 
Veteran's gait was normal, but mildly antalgic.  The diagnosis 
was right lumbar radiculopathy likely secondary to mechanical 
compression from possible herniated nucleus pulposus.

A summary report from a nerve conduction study (NCS) and 
electromyogram (EMG) performed in January 2005, showed L5-S1 
radiculopathy with superimposed L3-L4 radiculopathy.  The EMG 
also showed a reduced interference pattern in the short head of 
the biceps; however, cervical spine radiculopathy was not 
clinically diagnosed.

At a January 2005 VA orthopedic examination, the Veteran 
complained of low back pain with radiation to the right lower 
calf.  Prolonged sitting, standing, and walking worsened his 
symptoms.  He reported treatment with epidurals, TENS and 
physical therapy.  He denied use of assistive walking devices and 
denied any periods of incapacitation over the last year.  The 
Veteran also reported cervical spine stiffness with no history of 
trauma.  He denied any current symptoms of pain, flare-ups, or 
radiating pain.  The Veteran did note radiating numbness and 
tingling in the past, but not at present.  The Veteran also 
reported that he was employed as a security guard.  He stated 
that his lumbar spine disability interfered with his employment 
because he had difficulty sitting or standing for a prolonged 
time.  

On examination of the lumbar spine, the Veteran exhibited a range 
of motion of flexion to 25 degrees with pain at terminal flexion, 
extension to 10 degrees with pain, lateral flexion to 30 degrees, 
bilaterally, and lateral rotation to 30 degrees bilaterally.  
Spinal tenderness was also noted.  On examination of the cervical 
spine, the Veteran exhibited a range of motion of flexion to 45 
degrees, extension to 45 degrees, lateral flexion to 30 degrees, 
bilaterally, and rotation to 60 degrees bilaterally.  Strength 
was 5/5; sensation was normal to light touch; and reflexes were 
2+ throughout.  An MRI of the lumbar spine showed disc 
degeneration and facet arthrosis without focal disc bulge or 
herniations.  The examiner's diagnosis was degenerative arthritis 
of the lumbar spine with moderate impairment and degenerative 
arthritis of the cervical spine with mild impairment.  

At the VA orthopedic examination on March 24, 2010, the Veteran 
reported low back pain radiating to his right calf.  The Veteran 
stated that his symptoms were of the same severity as last 
evaluated and he denied any current treatment.  The Veteran 
reported that his neck pain had continued as well.  He denied any 
time lost from work in the past 12 months.  On examination, the 
Veteran denied any history of bowel or bladder problems, erectile 
dysfunction, numbness, paresthesias, leg or foot weakness, or any 
falls or unsteadiness.  He reported that his cervical spine had 
decreased motion, stiffness, spasms, and pain on the right side 
that was aggravated by use of his right shoulder.  The pain did 
not radiate.  On inspection of the spine, there were no abnormal 
spinal curvatures.  Ankylosis was not present in either the 
cervical or lumbar spine.  Spine muscles were normal.  Motor 
function and strength were 5/5 in the bilateral upper extremities 
and lower extremities.  Muscle tone and sensation were also 
normal and reflexes were 2+ in the bilateral upper and lower 
extremities.  

In the lumbar spine, the Veteran exhibited a range of motion of 
flexion to 70 degrees, extension to 30 degrees, lateral flexion 
to 20 degrees bilaterally, and rotation to 20 degrees 
bilaterally.  There was objective evidence of painful motion, but 
no additional limitation following repetition.  In the cervical 
spine, the Veteran exhibited a range of motion of flexion to 45 
degrees, extension to 40 degrees, bilateral lateral flexion to 50 
degrees, left lateral rotation to 65 degrees, and right lateral 
rotation to 70 degrees.  There was no objective evidence of 
painful motion, including after repetition.  The examiner's 
diagnoses were multi-level degenerative joint disease, 
degenerative disc disease of the cervical spine; and degenerative 
disc disease of the lumbar spine.  The examiner noted that the 
Veteran was employed as a mail clerk on a full-time basis.  He 
opined that the Veteran's spine disabilities had a significant 
effect on employment due to pain and problems with lifting and 
carrying.

Lumbar Spine

Degenerative arthritis of the lumbar spine is currently rated as 
40 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 
5003-5242 (2010).  The Veteran advances that a higher rating is 
warranted as his lumbar spine degenerative arthritis is 
manifested by chronic and constant radiating low back pain which 
significantly affects his daily and vocational activities.  

Based on the probative evidence of record, including the 
Veteran's written statements on appeal, the Board finds that the 
Veteran is entitled to a 60 percent rating for his lumbar spine 
disability, pursuant to 38 C.F.R. § 4.71a, DC 5293 (2002), but 
only for the entire period of time covered by this claim that is 
prior to March 24, 2010 (the date of the most recent VA 
examination).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Prior to March 24, 2010, the evidence shows the Veteran's lumbar 
spine disability manifested objectively with lumbar spine range 
of motion of flexion to no more than 25 degrees, extension to 10 
degrees with pain throughout the entire range of motion, and 
right leg radiculopathy.  Absent ankle jerk was demonstrated at 
the January 2005 examination.  Also, the Veteran used epidural 
injections, physical therapy and a TENS unit to treat his 
radiating low back pain.  This evidence is consistent with 
pronounced intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy and little intermittent 
relief.  Such findings merit assignment of an evaluation of 60 
percent evaluation under the provisions of 38 C.F.R. § 4.71a, DC 
5293 (2002).  A 60 percent rating is the maximum evaluation under 
this diagnostic code.  See Id.  

An evaluation in excess of 60 percent is not warranted for the 
Veteran's lumbar spine degenerative arthritis prior to March 24, 
2010, under either the earlier or revised rating criteria.  A 
rating higher than 60 percent under the earlier rating criteria 
requires either residuals of a fractured vertebra with spinal 
cord involvement or ankylosis of the spine at an unfavorable 
angle with marked deformity and involvement of major joints-
neither of which has been demonstrated in this case.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5285 and 5286 (2002). 

The current rating criteria provide for a 100 percent rating if 
there is unfavorable ankylosis of the entire spine.  As 
indicated, no ankylosis has been shown, thus a 100 percent rating 
may not be assigned under the current rating criteria.  See 38 
C.F.R. § 4.71a, DC 5237 (2010).

Both the earlier and current rating criteria allow for separate 
ratings for neurologic and orthopedic manifestations, however, a 
separate rating for the right leg radiculopathy is not warranted 
in this case.  Diagnostic Code 8520 applies where there is 
incomplete or complete paralysis of the sciatic nerve.  See 38 
C.F.R. § 4.124a, DC 8520.  Here, the only objective neurological 
involvement noted in the right leg is the absent ankle jerk.  
Without the absent ankle jerk for the right leg, a 60 percent 
rating would not be warranted under the earlier diagnostic codes.  
Otherwise, there are no symptoms warranting a separate 
compensable rating, as per DC 8520.  In this respect, sensation 
and strength are normal and no other loss of reflexes is shown.  
Moreover, any radiating pain he does have is already contemplated 
by the 60 percent evaluation.  

For the period beginning on March 24, 2010, the evidence does not 
support a rating in excess of 40 percent, under the earlier or 
current rating criteria.  In this respect, the March 24, 2010 
examination showed no objective signs of residuals of a fractured 
vertebra with spinal cord involvement, ankylosis, chronic 
objective neurologic abnormalities, or incapacitating episodes 
due to IVDS that lasted 6 weeks or more.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5286, 5289 and 5293 (2002 and 2003); and 
Diagnostic Codes 5237, 5243 (2010).  As there was no objective 
evidence of any neurologic impairment associated with the lumbar 
spine disability shown on the March 24, 2010 VA examination, to 
continue the 60 percent staged rating assigned for pronounced 
IVDS for the period from March 24, 2010, would be improper.  From 
March 24, 2010, the evidence does not show the presence of muscle 
spasms or neurological findings appropriate to the site of the 
diseased disc.  In addition, his flexion was to 70 degrees, 
extension to 30 degrees, bilateral lateral flexion to 20 degrees, 
and bilateral rotation was to 20 degrees.  The Veteran is already 
assigned the maximum rating for limitation of motion pursuant to 
former diagnostic code 5292.  Under the current rating criteria, 
flexion to 70 degrees warrants only a 10 percent rating.  His 
combined range of motion is to 180 degrees, which also warrants 
no higher than a 10 percent evaluation.  Accordingly, the 
Veteran's complaints of pain, including radiating pain, 
associated with this service-connected disability are fully 
contemplated by the currently assigned 40 percent evaluation.  
Thus, for the period beginning on March 24, 2010, a rating in 
excess of 40 percent is not warranted.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

The Board has considered the Veteran's statements regarding his 
lumbar spine disability.  In the Veteran's November 2002 
Substantive Appeal he stated that his lumbar discs were 
deteriorating.  He reported periodic intervals of moderate to 
severe pain, mostly on the right, but which occasionally 
manifested on the left side.  He also noted very limited movement 
during recurrent and severe daily pain attacks, which occurred 
between 4-6 times daily.  His testimony in this regard is 
considered credible and competent.  However, as discussed in 
detail above, the medical evidence does not meet the criteria for 
ratings higher than those which have been assigned.  Accordingly, 
the more probative medical evidence, which is based on range of 
motion studies and neurological and other testing, outweighs the 
Veteran's lay statements.  As such, an evaluation in excess of 60 
percent for the period prior to March 24, 2010; and in excess of 
40 percent for the period beginning from March 24, 2010, is not 
warranted.

The Board further finds that there is otherwise no showing of an 
exceptional disability picture such that the schedular ratings 
are inadequate.  The Veteran's lumbar spine clinical findings 
fall directly within the criteria for the 60 percent and 40 
percent evaluations assigned under the 38 C.F.R. § 4.71a, DC 5293 
(2002).  The assignment of the respective staged ratings 
contemplate that there is commensurate interference with 
employment, to include due to pain and problems with lifting and 
carrying.  Thus, referral for consideration of assignment of an 
evaluation on an extraschedular basis is not warranted.  38 
C.F.R. § 3.321(b)(1) (2010).  


Cervical Spine 

Degenerative arthritis of the cervical spine is currently rated 
as 10 percent disabling based on painful motion, pursuant to 38 
C.F.R. § 4.71a, DCs 5003-5242.  

Under DC 5290, a 20 percent rating is assigned for moderate 
limitation of cervical spine motion.  See C.F.R. § 4.71a, DC 5290 
(effective prior to September 26, 2003).  As noted, the terms 
"mild," "moderate" and "severe" are not defined in the earlier VA 
regulations, and the Board must arrive at an equitable and just 
decision after having evaluated the evidence.  See 38 C.F.R. § 
4.6.  The revised regulations, while not controlling, provide 
some guidance in interpreting those terms.  

Under the current regulations, a 20 percent rating requires 
forward flexion of the cervical spine no greater than 30 degrees; 
or a combined range of motion no greater than 170 degrees.  See 
C.F.R. § 4.71a, DC 5235 (2010).  The revised regulations also 
provide that the normal combined range of motion of the cervical 
spine is 340 degrees.  See 38 C.F.R. § 4.71a, DC 5235, Note (2).  
At the 2005 VA examination, forward flexion in the Veteran's 
cervical spine was to 45 degrees and his combined range of motion 
was 270 degrees.  The January 2005 VA examiner also assessed the 
Veteran's symptoms as mild.  At the 2010 examination, the 
Veteran's cervical spine motion was to 45 degrees and his 
combined range of motion was 320 degrees.  In light of this 
evidence, the Board finds that a higher rating of 20 percent 
rating is not warranted under DC 5290 because he does not have 
greater limitation of motion.  Flexion limited to 45 degrees and 
a combined range of motion to 270 degrees is consistent with a 10 
percent evaluation but no higher.  Although there was no evidence 
of painful motion upon the most recent VA examination, the 
Veteran's competent, credible and probative reports of pain are 
contemplated by the currently assigned 10 percent evaluation.     

There has been no objective evidence of fractured vertebra, 
ankylosis of the spine, moderate intervertebral disc syndrome, or 
incapacitating episodes due to IVDS.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5285-5287, and 5293 (in effect prior to 
September 22, 2002 and prior September 26, 2003).  As such, no 
higher ratings may be assigned on these diagnostic codes.  

Higher ratings are not warranted under the revised diagnostic 
codes.  Under the revised diagnostic codes, a 20 percent rating 
requires cervical spine flexion limited to 30 degrees or less, or 
a combined range of motion no greater than 170 degrees.  See 38 
C.F.R. § 4.71a, DC 5235.  As noted, at the 2005 and 2010 
examinations, the Veteran's cervical spine motion was to 45 
degrees.  His combined range of motion was 270 degrees and 320 
degrees, at the respective examinations.  These ranges of motion 
demonstrated exceed the criteria for a 20 percent rating.  Again, 
the Veteran's complaints of pain are contemplated by the 
currently assigned evaluation.  In addition, as there is no 
evidence of any incapacitating episodes, a higher rating may not 
be assigned pursuant to DC 5243 for IVDS.  

Both the current and earlier rating criteria provide for separate 
ratings for neurologic and orthopedic manifestations.  However, 
all of the neurologic tests related to the cervical spine have 
been normal.  A VA neurological examination of the upper 
extremities in October 2002 was normal.  The January 2005 and 
March 2010 VA examinations also showed entirely sensory 
examinations.  The January 2005 EMG and NCS tests did not result 
in a clinical diagnosis of cervical spine radiculopathy.  Thus, 
the evidence shows that a separate compensable rating for 
neurologic manifestations of the cervical spine disability is not 
warranted.  As such, a 10 percent rating, and no higher, is 
warranted for the Veteran's cervical spine degenerative arthritis 
for the entire appeal.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

The Veteran contends that he has pain, limited movement, and 
significant arthritis in his neck.  (See NOD dated June 2002).  
He also reports that he has severe and constant pain that shoots 
down his right arm and causes a loss of strength and movement in 
his arm and neck.  (See Substantive Appeal dated in November 
2002).  His testimony in this regard is considered credible and 
competent.  While the Board has considered the Veteran's 
statements that his cervical spine disability warrants a higher 
evaluation, certain criteria must be met in order for a higher 
rating to be assigned.  As discussed in detail above, the medical 
evidence, which assessed his range of motion and neurological 
status, outweighs the Veteran's statements that a higher initial 
rating is warranted.  As such, an initial evaluation in excess of 
10 percent for the cervical spine disability is not warranted in 
this case and the Veteran's claim is denied.

The Board further finds that there is otherwise no showing of an 
exceptional disability picture such that the schedular ratings 
are inadequate.  The Veteran's cervical spine clinical findings 
fall directly within the criteria for the 10 percent evaluation 
assigned under 38 C.F.R. § 4.71a, DC 5290 (2002).  The assignment 
of the 10 percent schedular rating contemplates that there is 
commensurate interference with employment.  Thus, referral for 
consideration of assignment of an evaluation on an extraschedular 
basis is not warranted.  38 C.F.R. § 3.321(b)(1) (2010).  

Degenerative joint disease, right and left great toes

The Veteran contends an initial compensable evaluation is 
warranted for his degenerative joint disease, right and left 
great toes.  He has reported pain, stiffness, and a swelling 
sensation in his great toes, bilaterally, which is exacerbated by 
cold temperatures or prolonged walking.

Service treatment records show findings of bilateral bunions in 
the Veteran's feet beginning in October 2001.  VA and private 
treatment records show no treatment or complaints of toe pain.

During a VA examination in January 2005, the Veteran reported 
that his right toe discomfort flares up in cold weather, with 
sharp pain and a swelling sensation.  The left toe has daily 
stiffness without any clear flares.  Prolonged walking causes a 
limp.  The examiner noted that the Veteran's toes had a full 
range of motion with plantar flexion from 0 to 60 degrees, and 
extension from 0 to 20 degrees.  Some crepitus was noted as well.  
The diagnosis was degenerative joint disease of the great toes 
with mild impairment.

Upon a VA examination in March 2010, the Veteran reported that he 
had pain in the great toes while walking or standing.  Flare-ups 
usually occurred on an intermittent basis during the winter 
months.  His gait was normal.  Tenderness was present at the 
metatarsal heads.  Dorsiflexion was normal at the 
metatarsophalangeal joint.  Painful motion, swelling, 
instability, and abnormal weight-bearing were not present.  X-
rays revealed bilateral mild great toe metatarsophalangeal joint 
arthrosis.  The diagnosis was degenerative joint disease of the 
great toes.  The examiner noted that the effect on the Veteran's 
occupation activities was significant due to pain.  

The Board finds that a 10 percent rating is warranted, by analogy 
to unilateral hallux valgus, based on objective findings of 
tenderness on the first metatarsophalangeal joint, and the 
Veteran's credible report of persistent pain and functional 
limitation associated with his bilateral first metatarsals.  See 
38 C.F.R. § 4.71a, DC 5280.  The Board accordingly concludes that 
separate 10 percent evaluations are warranted for the Veteran's 
right and left great toe degenerative joint disease.  Additional 
and separate 10 percent ratings for metatarsalgia and malunion of 
the metatarsals are not appropriate since this would constitute 
rating the same symptoms under different rating criteria.

A higher evaluation is not warranted under DC 5003 because it 
allows for a 20 percent rating for arthritis (when not rated 
based on impairment of functioning of affected part) only when it 
affects a major joint or group of minor joints.  The great toes 
contain no major joints and the Veteran only has arthritis of one 
minor joint of each great toe.  38 C.F.R. § 4.45, 4.71a, DC 5003.  

Although DC 5284 provides for higher ratings of 20 and 30 
percent, the record does not reflect that the Veteran's right and 
left great toe disabilities are manifested by more than moderate 
impairment of the entire left and right foot.  In this respect, 
while the Veteran reports pain, this is primarily during flare-
ups and with colder temperatures.  Also, the Veteran is able to 
walk up to 1.5 miles, stand for up to 30 minutes, and no 
assistive devices are needed for either.  There was no limitation 
of motion and X-rays showed no more than mild arthritis.  Also, 
the examiner in January 2005 diagnosed degenerative joint disease 
of the great toes with mild impairment.  Thus, higher ratings of 
either 20 or 30 percent are not warranted under DC 5284.

The Board has considered the Veteran's statements that he has 
sharp moderate pain and significant degenerative joint disease in 
both great toes.  (See NOD dated June 2002).  His testimony in 
this regard is considered credible and competent.  The Board has 
considered the Veteran's lay statements that his toe conditions 
are more severe than that which are reflected by the current 
evaluations.  As discussed in detail above, the medical evidence 
and the Veteran's credible lay statements meet the criteria for 
the 10 percent ratings being assigned.  The medical evidence 
outweighs the Veteran's statements that ratings in excess of 10 
percent are warranted for the right and left great toe conditions 
at any point during the relevant time period.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

The Veteran's signs and symptoms fall directly within the 
criteria for a 10 percent evaluation under the provisions of 38 
C.F.R. § 4.71a, DC 5280.  There is otherwise no showing of an 
exceptional disability picture such that the schedular rating is 
inadequate.  The assignment of the 10 percent schedular ratings 
contemplate that there is commensurate interference with 
employment.  Thus, referral for consideration of assignment of an 
evaluation on an extraschedular basis is not warranted.  38 
C.F.R. § 3.321(b)(1) (2010).

Lattice degeneration of both eyes 

The Veteran contends an initial compensable evaluation is 
warranted for his service-connected lattice degeneration of both 
eyes.  The Veteran reports difficulty focusing his eyes as well 
as symptoms of itching and burning.  

Service treatment records show the Veteran complained of eye 
fatigue, light sensitivity, and redness in his eyes in October 
2001.  A diagnosis of lattice degeneration with holes in both 
eyes and presbyopia was noted.  The Veteran's vision was 20/20 
unaided, distance and near.  

VA treatment records dated from October 2002 show that the 
Veteran denied acute eye complaints.  During a May 2008 VA 
optometry evaluation, the Veteran complained of burning and 
stinging in his eyes.  He was diagnosed with presbyopia and dry 
eyes.  Clinically, the Veteran's extraocular examination was 
full, visual fields were full to confrontation bilaterally, and 
his corrected vision was 20/20 in both eyes.  

At a VA examination in January 2005 the Veteran stated that his 
lattice degeneration was first noted in 2002 and he had received 
no treatment for it since.  He denied use of eye glasses.  The 
examiner stated that the Veteran's near and distance vision was 
corrected to 20/20 in both eyes.  No diplopia or visual field 
deficits were noted.  External and slip lamp tests were normal.  
Funduscopic examination revealed mild lattice degeneration 
bilaterally, peripherally, and without holes.  The diagnosis was 
lattice degeneration mild, bilateral; refractive error and 
presbyopia.

The Veteran was afforded another VA examination in March 2010.  
At this time, he complained of occasional blurred vision, with 
only occasional use of glasses.  The examiner stated that visual 
acuity was 20/20 in both eyes for near and distance.  Muscle 
function and visual fields were normal.  The external eye 
examination was clear; nystagmus was not present.  The fundus 
exam showed small areas of lattice degeneration in both eyes, 
inferiorly, with a few holes on the left but none showing any 
elevation or fluid collections.  The diagnoses included lattice 
degeneration, bilateral; dry eye syndrome; arcus senilis; and 
refractive error and presbyopia. The examiner noted that these 
findings represented no change from the earlier findings.  

Since the award of service connection, the Veteran's lattice 
degeneration of the bilateral eyes has been evaluated as 
noncompensable by analogy to DC 6011, for retinal scars, atrophy, 
or irregularities.  After a careful review of the evidence above, 
the Board finds no basis to assign a compensable rating for any 
time during the appeal period.  In this respect, there is no 
evidence of incapacitating episodes from lattice degeneration in 
the eyes having a total duration of at least one week during any 
12 month period.  Furthermore the preponderance of the evidence 
establishes that the Veteran's service-connected lattice 
degeneration of the bilateral eyes does not manifest with any 
objective degradation of visual acuity, despite the Veteran's 
report of occasional blurriness.  The Veteran's lattice 
degeneration is not centrally located, and there is no evidence 
indicating that it results in an irregular, duplicated, enlarged 
or diminished image.  

The Board has considered the Veteran's statements regarding his 
lattice degeneration.  In the Veteran's June 2002 NOD, he stated 
that he has problems focusing his eyes and has to squint at 
times.  He also noted a lot of itching, burning, and eye strain 
due to his condition.  His testimony in this regard is considered 
credible and competent.  The Board does not doubt that the 
Veteran experiences discomfort with respect to his service-
connected disability.  However, such symptoms do not allow for an 
increased disability rating under the applicable diagnostic code.  
As such, a compensable evaluation is not warranted for any period 
of time during the appeal.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

The Veteran has 20/20 corrected vision and there is no showing of 
an exceptional disability picture such that the schedular rating 
is inadequate.  Thus, referral for consideration of assignment of 
an evaluation on an extraschedular basis is not warranted.  38 
C.F.R. § 3.321(b)(1) (2010).

Onychomycosis 

The Veteran contends that he is entitled to an initial 
compensable evaluation for his service-connected onychomycosis, 
bilateral feet.  He reports that the toenails under his great 
toes are black.

Service treatment records show diagnosis and treatment for 
onychomycosis in October 2001.  VA treatment records dating from 
October 2002 show continued treatment for onychomycosis and tinea 
pedis including use of oral and topical agents.  The Veteran also 
reported having some pain in his toenails when walking.

The Veteran was afforded a VA examination in January 2005.  At 
this examination, the examiner stated that numerous toenails were 
thickened and yellow with areas of hyperpigmentation.  Subungual 
debris was noted, especially in both great toes, and moccasin 
scale was present on both feet.  The examiner opined that less 
than 5 percent of the Veteran's total non-exposed body area was 
affected by the onychomycosis and tinea pedis and there was no 
functional loss.  At a VA examination conducted in March 2010, 
the Veteran reported having dry cracking skin.  He denied 
treatment within the last 12 months.  The examiner observed the 
Veteran to have darkened thickened toenails, and dry skin at the 
plantar surface and between the toes.  He opined that less than 5 
percent of the Veteran's total body area was affected by the 
onychomycosis.  

The Veteran's claim was received by the RO on April 1, 2002.  
Upon the initial award of service connection, the Veteran's 
onychomycosis was rated as noncompensable under DC 7806 for 
dermatophytosis.  The Board has considered the applicability of 
both the earlier and revised diagnostic codes for rating the 
service-connected skin disability.  

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a compensable evaluation 
for onychomycosis of the feet under either version of the 
applicable rating codes.  At no time has there been evidence or 
testimony that the onychomycosis manifests with exfoliation, 
exudation, or itching.  Also, the onychomycosis is located on the 
Veteran's toenails and thus does not involve an exposed or 
extensive area.  See 38 C.F.R. § 4.118, Diagnostic Codes 7806 and 
7813 (in effect prior to August 30, 2002).  Hence, a higher 
rating is not warranted under those diagnostic codes.  

A compensable rating under the revised rating criteria requires 
that at least 5 percent of the entire body or at least 5 percent 
of the exposed areas are affected.  The medical evidence of 
record reflects that the Veteran's skin condition does not 
involve an exposed body area and covers less than 5 percent of 
his total body surface area.  Hence, the criteria for a 
compensable rating under the revised criteria are not met.  The 
evidence also does not show that the Veteran requires 
corticosteroids or other immunosuppressive drugs.  In addition, 
disfigurement of the head, face or neck is not shown, and he does 
not have scars.  Accordingly, ratings under the provisions of 
Diagnostic Codes 7800 to 7805 are not applicable.  

The Board has considered the Veteran's statements regarding his 
onychomycosis.  In the Veteran's June 2002 NOD, he stated that 
the toenails under his great toes are black and never improve.  
His testimony in this regard is considered credible and 
competent.  However, such symptoms do not allow for an increased 
disability rating under the applicable diagnostic code.  As such, 
a compensable evaluation is not warranted for any period of time 
during the appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

There is no showing of an exceptional disability picture such 
that the schedular rating is inadequate.  Thus, referral for 
consideration of assignment of an evaluation on an extraschedular 
basis is not warranted.  38 C.F.R. § 3.321(b)(1) (2010).

Total disability rating based on individual 
unemployability (TDIU)

Finally, where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating possible; 
and (3) submits evidence of unemployability, the requirement in 
38 C.F.R. § 3.155(a) that an informal claim "identify the benefit 
sought" has been satisfied and VA must consider whether the 
veteran is entitled to a total rating for compensation purposes 
based on individual unemployability (TDIU).  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of 
a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  In this case, the Veteran is employed full time and has 
not alleged that he was unemployable during the course of the 
appeal.  Moreover, there is no evidence of unemployability.  
Accordingly, TDIU is not raised by the record.

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for tinea versicolor/atopic dermatitis is 
denied. 

Service connection for degenerative changes of the sternum and 
sternoclavicular joints is denied.   

Prior to March 24, 2010, an initial rating of 60 percent for 
degenerative joint disease of the lumbosacral spine is granted 
subject to the law and regulations governing the award of 
monetary benefits; from March 24, 2010, a rating in excess of 40 
percent is denied.

An initial rating in excess of 10 percent for degenerative disc 
disease of the cervical spine is denied.

An initial rating of 10 percent for arthritis of the right great 
toe is granted subject to the law and regulations governing the 
award of monetary benefits.

An initial rating of 10 percent for arthritis of the left great 
toe is granted subject to the law and regulations governing the 
award of monetary benefits.

An initial compensable rating for lattice degeneration of both 
eyes is denied.

An initial compensable rating for onychomycosis is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


